FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedMarch 24, 2011 Commission File Number 1-15148 BRFBRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrants Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. PROFIT AT BRF GROWS 125% IN 2010 Company is the third largest exporter in the country and accounts for more than 20% of the Brazilian trade surplus The year 2010 was one of many challenges and important achievements for BRF Brasil Foods. The company reported growth with efficiency, gains in scale and profitability in both domestic and export markets, displaying a recovery which restored the Companys historical levels. Net income reached R$ 804 million, a 125% increase  on a pro-forma basis (*)  compared with fiscal year 2009. Net sales at R$ 22.7 billion were 8.3% higher. Despite a scenario of currency appreciation and spiraling commodity prices in the second half of the year, EBITDA (operating profit before financial expenses, taxes and depreciation) amounted to R$ 2.6 billion, corresponding to growth of 126% and representing a margin of 11.6% against fiscal year 2009. Worthy of note was the operating performance in the 4 th quarter when the Company reported a margin of 15% with an equally robust rise in sales. Key factors driving this good performance were the increase in commercialization volumes of processed products in the domestic market, the consistent and gradual recovery reported in important international markets, reduction of production costs and commercial expenses plus a start on capturing synergies from processes already authorized by the Brazilian anti-trust authority, CADE such as the those of the Overseas Market and Supply Chain areas. The company ended 2010 as the countrys third largest exporter. Taking into consideration the numbers recorded in the balance sheet for the year, BRF accounts for a little more than 20% of the Brazilian trade balance, which amounted to US$ 20.3 billion and confirming our vocation as a major generator of currency reserves for the country. Export market performance last year was given a major boost from the coordination of BRF/Sadias international operations. With synergy gains and better pricing management, 2.3 million tons were commercialized, 5.9% more than the preceding year, on sales revenue of R$ 9.2 billion, a growth of 4.3%. Domestic market margins recovered to pre-crisis levels on the back of strong performance. Sales totaled R$ 13.5 billion, an 11.3% increase, while volume was 3.8 million tons, a year-on-year increase of 4.9%. The Company invested more than R$ 1 billion during the year in expansion and modernization of its productive capacity as well as in efficiency programs in all areas with a view to sustaining growth plans in the domestic and international markets. BRF was once more rated as one of the companies inspiring greatest confidence among investors and shareholders, reporting a 21% increase in market capitalization against an appreciation of only 1% in the IBOVESPA stock index. In the past ten years, the annual average return to shareholders was 31%, making the Company one of the most attractive investment options in the capital markets. DOMESTIC MARKET Various were the factors stimulating demand and product sales in all segments of the domestic market during the course of last year. The meat segment recorded an increase of 10.5% in sales revenue and 6.6% em volume. The recovery in in natura exports helped stabilize the domestic market, sustaining prices and the sale of higher added value items. Net sales in the dairy products segment regained the levels of 2008 ending the fiscal year at R$ 2.3 billion. Margins were squeezed by an increase in prices paid to milk producers while average prices at the consumer level remained on a par with 2009. EXPORT MARKET Markets generally posted a gradual and consistent recovery during the course of the year, more notably in the second half. Meat exports amounted to R$ 9 billion, 5% higher than in 2009, while volumes rose 6%. BRF has been implementing its Internationalization Project, its focus on higher added value products and distribution to the key operating regions, in this way the Company adopting a more pro-active posture in closer proximity to its final clients and consumers. During the year, important progress was made in distribution to the Middle East, a region which accounted for 31.9% of the Companys overseas billings. 4 th QUARTER: REVENUE GROWS 21% AND GROSS PROFIT, 49.5% Set against a favorable trading climate for the Company  an increase in domestic market demand and a gradual recovery in international markets , BRF recorded 4 th quarter growth in sales both in volume as well as sales to both markets. Net sales totaled R$ 6.4 billion, 20.6% higher, a growth of 22% in the domestic market and 18.3% in the overseas market. A total of 1.4 million tons was commercialized, a volume 6.4% greater than the same quarter in 2009. EBITDA reached R$ 959 million, a year-on-year increase of 167% with a margin of 15%, a gain of R$ 341.7 million when compared to the third quarter in 2010. The good performance of the markets in which the company does business and the incorporation of the fruits of the first phase of synergies sustained growth despite the substantial impact from the rising costs of the Companys leading raw materials (corn and soybeans). Net income for the quarter was R$ 360.2 million, corresponding to a margin of 5.6%. This result represents a growth of 1,537.2% compared with the same period in 2009, and was proportional to the favorable operating performance recorded in the last few months of the year. The domestic market remained buoyant against a background of full employment, both contributing to sales of products in all segments, especially those lines destined to meet demand for the year-end holiday period. In the quarter, sales activity in the meats segment grew 22.9% on volumes 10.4% higher. Again in the meat segment, export business generated a revenue of R$ 2.4 billion, 18.3% more than the fourth quarter of fiscal year 2009. (*) Results from Sadia are incorporated as from July 2009; variations are compared against a pro-forma base as if the incorporation of shares had taken place on January 1 2009 YEAR INFORMATION HIGHLIGHTS Corporate Law Pro forma R$ MILLION % Ch. % Ch. Net Sales 22,681 15,906 43% 22,681 20,937 8% Domestic Market 13,515 9,370 44% 13,515 12,148 11% Exports 9,166 6,536 40% 9,166 8,789 4% Gross Profit 5,730 3,177 80% 5,730 4,220 36% Gross Margin 25.3% 20.0% 530 bps 25.3% 20.2% 510 bps EBIT 1,874 378 396% 1,874 392 378% Net Income 804 123 554% 804 225 257% Net Margin 3.5% 0.8% 270 bps 3.5% 1.1% 240 bps Adjusted Net Income 804 255 215% 804 357 125% Adjusted Net Margin 3.5% 1.6% 190 bps 3.5% 1.7% 180 bps EBITDA 2,635 871 203% 2,635 1,166 126% EBITDA Margin 11.6% 5.5% 610 bps 11.6% 5.6% 600 bps Earnings per share 0.92 0.14 554% 0.92 0.26 257% (1) - Operating results before other results and equity accounting. (2) - Adjusted Net Income - Excluding the absorption of the tax loss relative to the incorporation of Perdigão Agroindustrial S.A. booked to first quarter results 2009. (3) - Consolidated earnings per share (in R$), excluding treasury shares and including the split of shares approved on April, 2010. 4Q INFORMATION HIGHLIGHTS (R$ Million) 4Q10 4Q09 % Ch. Net Sales 6,400 5,306 21% Domestic Market 4,009 3,285 22% Exports 2,391 2,021 18% Gross Profit 1,840 1,231 50% Gross Margin 28.7% 23.2% 550 bps EBIT 781 262 198% Net Income 360 22 1,537% Net Margin 5.6% 0.4% 520 bps EBITDA 167% EBITDA Margin 15.0% 6.8% 820 bps Earnings per share 1,537% (1)- Operating results before other results and equity accounting. (2) - Consolidated earnings per share (in R$), excluding treasury shares and including the split of shares approved on April, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 24, 2011 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
